Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 1 of 27 PageID# 4216



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

                                                  )
  JANE DOE,                                       )
                                                  )
          Plaintiff,                              )
                                                  )
  v.                                              )    Civil Action No. 1:18-cv-614 (LOG/MSN)
                                                  )
  FAIRFAX COUNTY SCHOOL BOARD,                    )
                                                  )
          Defendant.                              )
                                                  )

       PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 72(A) OBJECTIONS TO
        MAGISTRATE JUDGE’S ORDER IMPOSING SANCTIONS ON DEFENDANT

         Plaintiff Jane Doe respectfully opposes Defendant Fairfax County School Board’s

 (“School Board”) Objections to Magistrate Judge’s Order Imposing Sanctions on Defendant, Dkt.

 #223 (“Def. Mem.”). From the inception of this lawsuit through the Court’s hearing on motions

 in limine on July 9, 2019, the School Board has denied that it had knowledge of a sexual assault.

 See Dkt. #25, Def. Ans. to First Am. Compl. ¶¶ 1-7, 26. The School Board claims Doe and the

 multiple students and parent who reported what had occurred between Doe and Smith were all

 reporting “a sexual encounter,” not a sexual assault. Id.; see also Dkt. # 148, Def. Mem. in Supp.

 of Mot. for Summ. Judgment at 9-10 ¶¶ 40, 50, 53. On this basis—that Doe is telling a different

 story of sexual assault than what she reported to the school—the School Board goes so far as to

 suggest it is entitled to an affirmative defense of “doctrines of unclean hands and estoppel.” Dkt.

 #25 at 18 ¶ 6. Plaintiff expects the School Board will tell the jury that its response to the reports

 was “swift and considered,” and “school officials acted thoughtfully and promptly in their

 investigation of the sexual encounter.” See Dkt. #148 at 32. As such, a central issue in this case

 is the substance of those reports and whether the School Board’s response to those reports was
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 2 of 27 PageID# 4217



 “clearly unreasonable in light of the known circumstances.” Davis v. Monroe Cty. Bd. of Educ.,

 526 U.S. 629, 648 (1999); Dkt. #158 at 16. The School Board’s contemporaneous documentation

 related to its response and investigation are essential to resolution of the parties’ dispute, reflecting

 the best evidence of what the “known circumstances” were at the time in March 2017.

         Yet, discovery revealed that the School Board lost or destroyed every formal statement

 captured during its investigation, including the written statements of Jane Doe, Jack Smith, and

 two witnesses. Sworn testimony revealed that school security personnel took notes when a teacher

 and a student each separately reported that Doe was “forced to do sexual things” while on the band

 trip, and the School Board failed to preserve those notes. While some text messages were produced

 by the School Board, text messages between Principal Banbury and Michelle Taylor were not

 produced or preserved, when an email between the two, about Jane Doe, specifically states, “this

 answers the question from my text.” Dkt. #158-14.

         The School Board’s failure to preserve these documents is augmented by its parallel failure

 to follow its policy of documenting the incident and the investigation in Fairfax County Public

 School’s Bullying and Harassment Management System (“BHMS”), a system specifically

 designed to capture and preserve the types of documents lost or destroyed. See, e.g., Ex. 4, Dep.

 of School Board, Rule 30(b)(6) witness M. Taylor, 18:5-19:4 (“on reflection once Jane Doe’s

 mother classified it as a sexual assault on her meeting with Ms. Hogan on Thursday, March 16th,

 2017 it should have been entered into BHMS”). Through implementation of BHMS, state law,

 School Board policy, and its own statements to Jane Doe regarding litigation, the School Board

 reasonably foresaw litigation as early as March 2017, and knew of its need to preserve the missing

 documents, and still did not. The Magistrate Judge’s Order imposing sanctions on Defendant for

 losing or destroying these critical documents was well-reasoned and rooted in the factual record



                                                    2
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 3 of 27 PageID# 4218



 and legal precedent. See Dkt. #178 (“Order”). No part of the Magistrate Judge’s Order is “clearly

 erroneous” or “contrary to law.” Fed. R. Civ. P 72(a). Defendant’s Rule 72(a) objections should

 be overruled.

                                  RELEVANT BACKGROUND

         Jane Doe asserts that Jack Smith sexually assaulted her on March 8, 2017. Smith graduated

 from Oakton High School in June 2017, and Doe graduated in June 2018. Documents were created

 as part of the investigation into the sexual assault in March 2017. Plaintiff Doe first contacted the

 School Board on April 30, 2018, notifying the School Board of her concerns that it violated her

 rights under Title IX in the way it responded to actual knowledge of her sexual assault. Doe filed

 this lawsuit on May 23, 2018.

    I.      Factual Background Establishing the Existence of Spoliated Documents.

         On March 8, 2017, right after the sexual assault, Doe told her friend A.K. “that Jack Smith

 grabbed her hand and put it on his penis, that she tried to pull away, and Smith grabbed it again

 and made her touch him. Doe said she was in shock and scared. She said she did not want it to

 happen and that she wasn’t feeling good about it. I could tell from her tone that she was clearly

 shaken up and upset by what had happened. [S]he told me that she was not feeling well and that

 she was not sleeping or eating.” Dkt. #158-5, Decl. of A.K., ¶¶ 5-6. Worried about Doe, the friend

 (who was not on the band trip and still at Oakton High School in Virginia) told his math teacher,

 Laura Kelly, on March 10, 2017, that “my friend was forced to do sexual things by another

 student.” Id. ¶ 8; Dkt. #158-6, Dep. of L. Kelly, 52:8-57:13.

         Kelly then “immediately walked to the security office to talk to Wally Baranyk, who is the

 head of security” at Oakton High School. Dkt. #158-6 at 60:19-61:3. Kelly told Baranyk that a

 student was “forced to do hand stuff with another student while on the band trip. . . . He asked me



                                                  3
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 4 of 27 PageID# 4219



 if by hand stuff I meant something sexual, to which I said yes. [Baranyk] took [handwritten]

 notes.” Id. at 61:8-62:4 (emphasis added). Kelly’s testimony that Baranyk took notes is consistent

 with Assistant Principal Jennifer Hogan’s testimony regarding Baranyk’s routine note-taking

 practice: “He always has his little notebook there and a pen . . . he’s taking notes a lot.” Dkt. #158-

 8 at 149:6-16. Baranyk does not remember meeting with Kelly at all, let alone whether or not he

 took notes. Dkt. #158-16 at 64:10-66:2. Although responsive to multiple discovery requests, no

 notes from this interview were produced by the School Board.

        After speaking with Kelly, Baranyk spoke with A.K. directly. A.K. told Baranyk and two

 other members of the security team “that one of my friends was sexually assaulted on the bus on

 the way to Indianapolis for the band trip. I remember saying the words ‘sexual assault.’ They

 asked if it involved consensual sexual activity and I said no.”1 Dkt. #158-5 at ¶ 9. Just like with

 Kelly, Baranyk does not remember meeting with A.K. at all. Dkt. #158-16 at 64:10-66:2.

 Although responsive to multiple discovery requests, no notes from this interview have been

 produced by the School Board.

        The School Board also did not produce written statements provided by two students who

 interacted with Doe and Smith during the four days that elapsed between the report of the assault

 on March 9, 2017, and the statements from the school administrators’ first conversations with Doe

 and Smith on Monday, March 13, 2017. For example, while on the trip in Indianapolis, B.M.

 noticed that Doe “was not eating and was not acting like herself. She was much quieter than usual

 and not engaging in conversation.” Dkt. #158-7, Decl. of B.M. ¶ 4. When B.M. asked Doe what


 1
         The day before Baranyk spoke with Kelly and A.K., the school had already learned of a
 potential sexual assault involving Jane Doe and Jack Smith. On March 9, 2019, Band Director
 Jamie VanValkenburg sent a text message to Assistant Principal Michelle Taylor stating, that V.S.
 “just told me that there was some ‘funny business’ on the bus” and “Jack Smith ‘put himself on’
 Jane Doe or something like that. Jane was not into it.” Dkt. #158-23.

                                                   4
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 5 of 27 PageID# 4220



 was wrong, Doe told her that “Jack Smith touched her and made her touch him and she did not

 want it to happen.” Id. at ¶ 5. During discovery in this case, although B.M. could not remember

 “the specific actions of Jack Smith,” she did remember her reaction to Doe’s story and demeanor,

 and her subsequent interactions with the school:

        I was shocked and upset. I knew that Smith had a problem with unwanted sexual
        harassment through SnapChat, but I was shocked and upset that it became physical
        against one of my friends. I also worried about Doe because she was noticeably
        upset by Smith’s actions. . . . Because I could see that Doe was visibly upset and
        earnest in the way she spoke with me, I don’t think anyone who spoke with Doe
        could have thought she was just telling a story about a sexual encounter with Smith.
        Doe did not want it to happen and she was upset. There was no question in my
        mind that what had happened between Doe and Smith was bad. When we returned
        to school after the Indianapolis trip, a school administrator asked me to provide a
        written statement on what I observed during the band trip. I typed out a statement
        on the computer in Oakton High School’s security office. The school did not give
        me a copy. . . . [T]he school’s attorney said that they did not have a copy of the
        statement, nor had they ever seen it.

 Id. at ¶¶ 6-9, 12 (emphasis added). A second student, C.C., who was sitting near Jane Doe and

 Jack Smith on the bus, and spoke with Jane Doe about what happened during the band trip, also

 provided a written statement. Dkt. #158-8, Dep. of J. Hogan, 72:22-76:20. Although responsive

 to multiple discovery requests, neither written statement was produced by the School Board.

        Jack Smith also provided a written statement to the School Board when it asked him about

 the incident on the bus between him and Doe. Smith “wrote [his statement] on the computer that

 was in the [security] room” in what Smith recalls as a blank Word document, not a form. Dkt.

 #158-9, Dep. of J. Smith, 64:9-65:12. In the written statement, Smith testified during his

 deposition that he wrote about asking Doe to sit next to him and described the sexual contact. Id.

 at 67:2-68:22. Despite being responsive to multiple discovery requests, the School Board did not

 produce Smith’s statement.




                                                    5
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 6 of 27 PageID# 4221



        The only contemporaneous written statement produced in discovery was Doe’s statement,

 only because Doe preserved it. Doe’s mother requested a copy days after the school solicited it

 from Doe and maintained it. Plaintiff produced the document in discovery. See Dkt. #158-10.

 Doe’s written statement states that Jack Smith “move[d] my hands closer to his genitals and then

 pulled down his pants. I moved my hand away but he moved my hand back onto his genitals. I

 was so shocked and scared that I did not know what to say or do. He then started to move his hand

 towards me and I tried to block him but he still put his hands up my shirt and down my pants.” Id.

 In complete ignorance to the signs of unwanted sexual contact in Doe’s statement (“I moved my

 hand away,” “shocked and scared,” “I tried to block him”) and the third-party reports made to the

 school, the School Board still claims that Doe did not report a sexual assault and that it did not

 investigate it as an assault or recognize it as anything other than consensual sexual contact until

 Doe’s mother used the words “sexual assault” in a meeting with the school after the investigation

 had concluded. Dkt. #158-4 at 18:19-19:4. That said, even School Board witnesses could not

 entirely ignore the disconnect between its position and the only available contemporaneous record.

 See Ex. 1 at J. Hogan, 191:19-192:12 (“Q. Did you think differently after reading her written

 statement? A. The written statement was different than what she was saying. Yes.”).2

        Also missing from the School Board’s discovery production were any text messages

 between Taylor, then-Assistant Principal, and Banbury, then-Principal. While Taylor was in

 Indianapolis with the band, on March 10 (the day A.K. was back in Virginia reporting to Baranyk),

 Taylor spoke with V.S. directly about what occurred between Smith and Doe. Dkt. #158-11. V.S.




 2
        Defendant is sticking to this defense, which is perhaps why it moved to exclude the plainly
 relevant evidence of A.K. reporting to Kelly and Baranyk that Doe was “sexually assaulted” by
 Smith. See, e.g., Def. Mem. at 16 n.5 (“Although Doe did not describe or allege a sexual assault
 during her interviews . . . ”).
                                                 6
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 7 of 27 PageID# 4222



 told Taylor that “Smith forced Doe to put her hands on him and that Doe was pulling her hands

 away and pushing his hands out of her shirt, but he kept putting his hands down her pants and up

 her shirt.” Id. ¶ 7. Taylor also spoke with Baranyk after his March 10 interviews with Kelly and

 A.K., and then spoke with Banbury to share the reports. Taylor told Banbury that “that there had

 been a sexual event on the bus . . . she described [that] . . . [t]wo students were sitting together and

 the male student asked the female student for a blanket or if she had a blanket.” Dkt. #158-12,

 Dep. of J. Banbury, 104:5-16. Less than two days later, Taylor sent an email asking about how

 many inches of snow Oakton was expecting that week, and Banbury responded, “[h]ow many

 inches under the blanket or on the ground?”; a comment Banbury admitted referred to “the girl

 was stroking the kid’s penis under the blanket.” Id. at 204:17-20; Dkt. #158- 13. Taylor responds

 via email, “I sure am going to miss you in a few weeks.” Id. A few hours later, after the school

 heard from a parent about the incident involving Doe and Smith, Taylor sent an email stating,

 “there was a potential issue on the band trip. Apparently, there was an actual issue.” Dkt. #158-

 14. Banbury wrote back to Taylor and stated, “[t]his answers my question from the text.” Id. No

 text message or email with a question was produced by the School Board

    II.      Factual Background Related to the School Board’s Duty to Preserve Spoliated
             Documents.

          After learning about what Smith did to Doe, the School Board’s first instinct was to discuss

 potential litigation with Doe and her parents. During the first interview of Doe on March 13, 2017,

 the school affirmatively raised the potential legal consequences of the incident. For example,

 Hogan introduced Baranyk to Doe at the outset of the meeting “as some security officer who knew

 about the law and he was going to tell me whether or not I could file any charges against Jack

 Smith.” Dkt. #158-15, Dep. of Doe, 310:16-311:12. Baranyk acknowledges that he told Doe that

 if she wanted to pursue legal action, she “would have lacked establishing the jurisdiction of origin.

                                                    7
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 8 of 27 PageID# 4223



 We don’t even know where the incident happened. Was it in Ohio? Was it in one of the states

 between Virginia and Ohio? And I believe Darrell [Estess, School Resource Officer] explained

 that, I want to say, to both the student and the parents that, without establishing a jurisdiction of

 origin, seeking a criminal offense, even if one occurred, would be nearly impossible.” Dkt. #158-

 16, Dep. of W. Baranyk, 99:11-101:21. Then, Hogan raised with Doe’s parents the possibility of

 litigation against the school, telling them that “the school had no liability in this situation, that it

 was a he said, she said situation and . . . in [Baranyk’s] experience and opinion there was nothing

 else that her parents could do.” Dkt. #158-17, Dep. of John Doe 298:19-299:20.

           Regardless of explicit comments suggesting the foreseeability of litigation, the School

 Board is obligated by law and its own policies to maintain the records it failed to preserve here.

 Fairfax County Public Schools (“FCPS”) entered into a Resolution Agreement with the U.S.

 Department of Education (“DOE”) Office for Civil Rights in 2014 after a student who was sexually

 harassed filed a discrimination complaint against the school district. Dkt. #158-18. Under the

 agreement, FCPS agreed to take prompt and robust action to comply with Title IX, which led to

 the creation of the Bullying and Harassment Management System (“BHMS”). BHMS is used to

 track allegations of bullying and harassment, created in response to an explicit concern by DOE

 that allegations with no imposed discipline were not well documented and falling through the

 cracks.

           [T]his system was created when the Office for Civil Rights, US Department of
           Education came in and did an investigation. While we were not found to have
           violated anyone’s rights, DOE raised some concerns with how we document and
           track what happens in the UNFOUNDED cases. The whole idea is to provide you
           one place to capture the information that you have shared, record those dates and
           times, house the information, track the steps and hard work[.]

 Dkt. #158-19 (capitalization in original). Per FCPS’s policy, a school administrator is required to

 utilize BHMS when the investigation into allegations of bullying or harassment is finished, but

                                                    8
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 9 of 27 PageID# 4224



 encouraged to do it from the very start because the system is “a tool for ensuring thorough

 investigations and documentation.” Dkt. #158-20, Dep. of School Board, Rule 30(b)(6), witness

 M. Panarelli, 64:21-66:16. Administrators are trained to uploaded investigation documents into

 BHMS, where records “will be kept for five years . . . They are told that any investigative records

 such as student interviews or those things should be uploaded into the bullying and harassment

 management system.” Id. at 96:19-99:13 (emphasis added). This was the practice throughout

 FCPS, including Oakton High School, during the 2016-2017 school year when Smith sexually

 assaulted Doe. Dkt. #158-21, Dep. of School Board, Rule 30(b)(6) witness, J. Lane, 23:5-17. Had

 the policy been followed, the records of Doe’s report and the school’s investigation in March 2017

 would have been retained through March 2022.

        The School Board is also bound by state law mandates to maintain documents related to

 bullying and harassment; mandates which are explicitly reflected in its own policies.3 FCPS

 policies indicated that documents related to the incident between Jane Doe and Jack Smith should

 have been maintained for at least three years, but more likely five years. See Dkt #158-1 at 52-53,

 Dkt #158-2 at 66. Defendant’s policies track and implement the legal requirements set by the

 Virginia Public Records Act, which vests archival and records management for public documents




 3
          The Court need only view FCPS’s own documents to confirm this obligation: “Does
 FERPA control which records must be maintained as part of a student’s scholastic record and how
 long the records must be kept? No, FERPA controls the confidentiality of and access rights to
 scholastic records. It does not dictate which records must be maintained and for how long. Those
 questions are answered by the Virginia Public Records Act, Va. Stat. Ann. §§ 42.1-76, et seq.
 (http://leg1.state.va.us/cgi-bin/legp504.exe?000+cod+42.1-76 ), the Management of the Student’s
 Scholastic Record in the Public Schools of Virginia, 8 VAC 20-150-20
 (http://www.doe.virginia.gov/boe/regulations/secondary_sch_transcripts/management_scholastic
 _records.pdf), and the Records Retention and Disposition Schedule No. 21
 (http://www.lva.virginia.gov/agencies/records/sched_local/GS-21.pdf ) issued by the Library of
 Virginia. Chapter 8 of this manual provides information about the requirements of those laws and
 regulations.” Dkt. #158-1 at 33; #158-3 (GS-21, Records and Retention Disposition Schedule).
                                                 9
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 10 of 27 PageID# 4225



  in the Library of Virginia. See Virginia Public Records Act, Va. Stat. Ann. § 42.1-79; Dkt. #158-

  3 at 4. The Public Records Act authorizes the Library of Virginia to set rules and regulations

  regarding preservation and disposal of public school records. Pursuant to that authority, the

  Library of Virginia requires that documents of a “Bullying/harassment investigation” be kept for

  3 years after the year of the incident. Dkt. #158-1 at 51; see also id. at 26 (“Hard copy records

  must be maintained in storage that physically protects the records and restricts access to authorized

  individuals. . . . Please reference FCPS Regulation 6225, FCPS Information Security Policy, for

  additional information”). Per these mandates, documents related to the incident between Doe and

  Smith should have been preserved long-past the date Doe sent the School Board her pre-litigation

  demand letter and her complaint in Court.

                                      STANDARD OF REVIEW

         A magistrate judge’s order should be disturbed only when the order is “clearly erroneous

  or is contrary to law.” Fed. R. Civ. P. 72(a). “The Fourth Circuit has held that the ‘clearly

  erroneous’ standard is deferential and that findings of fact should be affirmed unless review of the

  entire record leaves the reviewing court with ‘the definite and firm conviction that a mistake has

  been committed.” Blowers v. Lerner, No. 1:15-cv-889-GBL-MSN, 2016 U.S. Dist. LEXIS

  118773, at *14 (E.D. Va. Aug. 31, 2016) (adopting report and recommendation of Nachmanoff,

  J.) (quoting Harman v. Levin, 772 F.2d 1150, 1153 (4th Cir. 1985). A magistrate judge’s order is

  contrary to law when it fails to apply or misapplies relevant statues, case law, or rules of procedure.

  Id. (citing Attard Industries, Inc. v. U.S. Fire Ins. Co., No. 1:10-cv-121, 2010 U.S. Dist. LEXIS

  80785, at *1 (E.D. Va. Aug. 5, 2010)).




                                                    10
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 11 of 27 PageID# 4226



                                             ARGUMENT

         “Spoliation refers to the destruction or material alteration of evidence or to the failure to

  preserve property for another’s use as evidence in pending or reasonably foreseeable litigation.

  Silvestri v. GMC, 271 F.3d 583, 590 (4th Cir. 2001). The Court has broad discretion to impose

  sanctions for spoliation that should be “designed to: (1) deter parties from engaging in spoliation;

  (2) place the risk of an erroneous judgment on the party who wrongfully created the risk; and[,]

  (3) restore ‘the prejudiced party to the same position he [or she] would have been in absent the

  wrongful destruction of evidence by the opposing party.’” Jenkins v. Woody, Civil Action No.

  3:15cv355, 2017 U.S. Dist. LEXIS 9581, *32-33 (E.D. Va. Jan. 21, 2017) (citations omitted,

  brackets in original). For a court to impose a sanction under its inherent power,4 the party seeking

  sanctions must show: “(1) [t]he party having control over the evidence had an obligation to

  preserve it when it was destroyed or altered; (2) [t]he destruction or loss was accompanied by a

  culpable state of mind; and (3) [t]he evidence that was destroyed or altered was relevant to the

  claims or defenses of the party that sought the discovery.” Goodman v. Praxair Servs., Inc., 632

  F. Supp. 2d 494, 509 (D. Md. 2009).

         Separately, Rule 37(e) governs the Court’s authority to levy sanctions against a party that

  destroys or fails to preserve electronically stored information. “If electronically stored information

  that should have been preserved in the anticipation or conduct of litigation is lost because a party


  4
          Defendant argues that the Court must apply a “clear and convincing evidence” standard
  when evaluating Plaintiff’s request for sanctions under its inherent authority. Def. Mem. at 10.
  The Fourth Circuit is silent on the issue and the courts within the Fourth Circuit that have applied
  the clear and convincing standard appear to have done so because “the Court’s decision would
  remain the same under either standard.” Jenkins v. Woody, Civil Action No. 3:15cv355, 2017 U.S.
  Dist. LEXIS 9581, at *31 (E.D. Va. Jan. 21, 2017) (Lauck, J.) (citing cases for preponderance
  standard and cases for clear and convincing standard); Steves & Sons, Inc. v. Jeld-Wen, Inc., 327
  F.R.D. 96, 104 (E.D. Va. 2018) (Payne, J.) (same); Glynn v. EDO Corp., No. JFM-07-01660, 2010
  U.S. Dist. LEXIS 86013, at *9 (D. Md. Aug. 20, 2010) (same).

                                                   11
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 12 of 27 PageID# 4227



  failed to take reasonable steps to preserve it, and it cannot be restored or replaced through

  additional discovery,” the court may order measures to cure the prejudice to another party. Fed.

  R. Civ. P. 37(e). If “the party acted with the intent to deprive another party of the information’s

  use in the litigation [the court] may: (A) presume that the lost information was unfavorable to the

  party; (B) instruct the jury that it may or must presume the information was unfavorable to the

  party; or (C) dismiss the action or enter a default judgment.” Id. In order for a party to show that

  it acted in good faith, meaning it did not intend to deprive another party of information in litigation,

  “a party needs to act affirmatively to prevent the system from destroying or altering information,

  even if such destruction would occur in the regular course of business.” Doe v. Norwalk Cmty.

  Coll., 248 F.R.D. 372, 378 (D. Conn. 2007). Thus, a movant must satisfy four threshold

  requirements before a court decides if any spoliation sanction is appropriate under Rule 37: (1)

  ESI should have been preserved; (2) ESI was lost; (3) the loss was due to a party's failure to take

  reasonable steps to preserve the ESI; and (4) the ESI cannot be restored or replaced through

  additional discovery.

         In objecting to the Magistrate Judge’s Order levying sanctions against the School Board

  for spoliation, the School Board claims two purported errors: (1) “the Magistrate Judge was wrong

  to conclude that the School Board’s preservation obligation began in March 2017,” claiming that

  litigation “was not reasonably foreseeable until Doe sent the pre-suit demand letter” in April 2018

  and rejecting that its own policies and Virginia law implied a document preservation requirement;

  and (2) “the Magistrate Judge was wrong to find, on an inconclusive record, that certain of the

  documents were lost or destroyed.” Def. Mem. at 12. On the record before the Court, both

  arguments are unavailing and should be rejected.




                                                    12
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 13 of 27 PageID# 4228



     I.      The School Board Had a Duty to Preserve Documents Starting in March 2017 and
             at the Latest, April 2018.

          The School Board had a duty to preserve documents once it was confronted with a report

  of a potential sexual assault. The School Board’s understanding and knowledge of its duty to

  preserve is reflected in its comments to Doe and her family (“the school had no liability in this

  situation”) and its internal policy directives. The School Board had notice of a potential legal

  claim from when it first learned of Smith’s assault of Doe, at the earliest, and knew of her actual

  legal claim within 13 months of March 2017, at the latest. Several texts exchanged among school

  personnel show that Defendant should have reasonably anticipated litigation: the first report from

  Band Director VanValkenburg to Assistant Principal Michelle Taylor that a student that Smith

  “put himself on” Doe and Doe “was not into it,” Dkt #158-23; VanValkenburg’s text to Taylor,

  “we have an urgent [student name] situation or worse,” referring to a female student who reported

  sexual assault by a male student a few years prior, Dkt. #158-24 at JV 138:14-145:6. Furthermore,

  it affirmatively raised the possibility of Doe suing the school in its first meeting with her, telling

  her and her parents that “the school has no liability in this situation.” Likewise, school officials

  should reasonably have known that the evidence may be relevant to any related litigation. The

  documents should have been properly preserved from the moment the School Board began looking

  into a disciplinary issue, whether or not it understood the issue to be a “sexual encounter” or a

  sexual assault. Jenkins v. Woody, Civil Action No. 3:15cv355, 2017 U.S. Dist. LEXIS 9581, at

  *38 (E.D. Va. Jan. 21, 2017) (finding duty to preserve material reasonably expected to be relevant

  to any related action).

          To rebut the Magistrate Judge’s detailed review of the record, the School Board repeats its

  argument that finding a duty to preserve information upon learning of sexual assault “would be

  unworkable,” Def. Mem. at 14, entirely ignoring its own training materials which direct FCPS

                                                   13
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 14 of 27 PageID# 4229



  employees to preserve documents from the beginning of an allegation for the exact reason of

  possible legal actions or inquiries. FCPS training directs administrators to utilize BHMS “[g]iven

  the state requirement[s], documentation in BHMS will provide principals and schools with proof

  of compliance.” Dkt. #158-19 at FCSB-DOE-001530; see Dkt. #158 at 12. FCPS employees are

  encouraged to upload all evidence into the BHMS “so if and when something is challenged,”

  school administrators would not have to go looking for this information. Dkt. #158-22 at 11.

  FCPS policy and training indicates as such, directing administrators to “[r]ecord the details,

  capture what you told the parents, what you spoke with witnesses about. If you took notes, don’t

  hold them back or ‘save them’ for if [you are] questioned, upload them into the system.” Dkt

  #158-22 at FCSB-DOE-000785. The School Board’s policies contemplate proper preservation

  upon receipt of a report and Defendant’s suggestion that following its own policies is

  “unworkable” is futile.

         The Magistrate Judge’s reliance on Broccoli v. Exhostar Communications Corporation

  was similarly proper and Defendant’s attempt to distinguish empty. See Broccoli, 229 F.R.D. 506

  (D. Md. 2005); Order at 8-9; Def. Mem. at 14-15. In Broccoli, the court found that the employer

  was on notice of potential litigation when two supervisors were informed “both orally and via

  email . . . of sexually harassing behavior.” Id. at 510-11. There, too, the employer denied that the

  employee made reports of sexual harassment, but the court found that the “denials ring particularly

  hallow” given other evidence. Id.; see also Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 217

  (S.D.N.Y. 2003) (finding duty to preserve when company “recognized the possibility that she

  might sue,” evidenced by comment that litigation “was something that was in the back of my

  head”). Here, the School Board was on notice of a sexual assault as early as March 9, 2017, when

  V.S. reported that Smith “put himself on” Doe and Doe “was not into it,” and at the latest, when



                                                  14
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 15 of 27 PageID# 4230



  the School Board admits it should have treated it like a sexual assault when Doe’s mother used the

  words “sexual assault” in a meeting with school officials (and multiple examples of triggering

  events in between). This conclusion is further supported by the School Board’s comments on

  March 13 and March 16 discouraging Doe and her parents from taking legal action against Smith

  or the School Board, indicating that it had litigation on the mind. See Dkt. #160 at 23. The

  Magistrate Judge’s finding regarding the School Board’s duty to preserve is deeply rooted in

  undisputed facts and the School Board’s own admissions. It should be upheld.

         Even if the School Board did not expect litigation until April 2018 when Doe sent her pre-

  litigation demand letter, it still should have maintained the spoliated documents for another two

  years per its own policies and state law. How the School Board continues to assert that it has no

  legal obligation to preserve material related to sexual harassment is beyond the pale when its own

  records retention policies state “Fairfax County Public Schools (FCPS) maintains student records

  in compliance with laws of both the Commonwealth of Virginia and the federal government,” and

  sets a period of three years for maintenance of material related to harassment or bullying. Dkt.

  #158-1 at 1, 51. There is no question that allegations of harassment should be maintained for three

  years and that items loaded into BHMS are kept for five years. Dkt. #158-20 at 96:19-99:13.

         Further, “the School Board acknowledged that Oakton administrators should have entered

  the March 8, 2017, incident between Doe and Smith into the BHMS database after March 16,

  2017, the day Doe’s mother met with Hogan and called the encounter a sexual assault.” Def. Mem.

  at 16 n.5 (“on reflection once Jane Doe’s mother classified it as a sexual assault on her meeting

  with Ms. Hogan on Thursday, March 16th, 2017 it should have been entered into BHMS”).

  Defendant’s only rebuttal to this clear evidence is to repeat its contention that administrators were




                                                   15
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 16 of 27 PageID# 4231



  not required to upload student statements into BHMS.5 This is belied, again, by its own documents

  and testimony. Administrators were instructed “that any investigative records such as student

  interviews or those things should be uploaded into the [BHMS],” including administrators’ notes.

  Dkt. #158-20 at 99:2-13 Dkt. #158-22 at 12. By its own admission the documents should have

  been uploaded in BHMS and then would have been preserved through March 2022. The

  Magistrate Judge’s finding that Defendant was on notice of a potential lawsuit and had a duty to

  preserve via state law and its own policies is well-founded and should be upheld.

      II.      By Clear and Convincing or a Preponderance of the Evidence, Documents Existed
               and Were Not Preserved.

            The School Board dedicates a section of its brief to arguing that the “Magistrate Judge was

  wrong to find that Doe’s statement was destroyed,” because Doe produced it in discovery. Def.

  Mem. at 18-22. There is no question that Defendant did not maintain a copy of Jane Doe’s

  statement, along with failing to maintain a copy of Smith’s statement and the other student

  witnesses. Defendant is not absolved of its spoliation simply because Plaintiff met her discovery

  obligations.

            Otherwise, Defendant’s objections are just a repeat of the misrepresentations it presented

  to the Magistrate Judge in its initial opposition to Plaintiff’s Motion for Sanctions. The Court

  correctly determined that Defendant failed to preserve documents that existed. Plaintiff need not

  present the Court with admissions from Baranyk and Banbury that they created the documents, or

  testimony from C.C. for the Court to find that the documents existed, particularly where here, no



  5
          Defendant repeats, again, that Gebser prohibits the Court from relying on FCPS policies in
  any way. Def. Mem. at 17. Gebser limits a plaintiff’s ability to assert a cause of action for
  deliberate indifference based solely on a funding recipient’s failure to follow its own policies. It
  is not a holding related to the rules of evidence and it does not prohibit the Court from looking at
  BHMS to determine what the School Board thought was a reasonable way to comply with Title
  IX and state law.
                                                    16
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 17 of 27 PageID# 4232



  witness denies that the documents existed. For example, the School Board merely guesses that

  Banbury “may have been referring to the email chain” when he said “this answers my question

  from the text.” Def. Mem. at 21. Banbury actually testified that he had no recollection of the

  email or text message at all. See Dkt. #163-5 at 207:1-15. A lack of memory is hardy a rejection

  of written, contemporaneous evidence.

         Similarly, Kelly testified that Baraynk took notes during her meeting with her, and Hogan

  testified that Baranyk always took notes, Dkt. #158 at 13, but the School Board rejects the

  Magistrate Judge’s finding that Baranyk also took notes during his meeting with A.K. because

  “Baranyk himself did not recall meeting with A.K. at all, let alone whether he took notes.”6 Def.

  Mem. at 20. Again, Baranyk’s inability to remember the meetings at all does not rebut other

  witnesses’ testimony that he always took notes and a witness’s testimony that Baranyk took notes

  in their meeting, which immediately preceded his meeting with A.K. See, e.g., Hatfield v.

  Occidental Chem. Corp., 1988 U.S. App. LEXIS 20520, *13 (4th Cir. 1988) (party “cannot create

  a genuine factual dispute simply by claiming that he does not recall a particular fact upon which

  the moving party has presented affirmative evidence”); Tann v. Ludwikoski, Civil Action No.:

  ELH-10-00612, 2012 U.S. Dist. LEXIS 5740, *31 (D. Md. 2012) (“Tann does not dispute these

  assertions. Rather, he testified that he could not recall whether he accepted Ludwikoski's offer to

  compare his response to Crouse’s.”). From Defendant’s perspective, a failure of memory would

  allow destruction of all types of highly relevant evidence with no avenue for the Court to sanction.




  6
         Defendant appears to concede that Baranyk created notes from his meeting with Laura
  Kelly and that they were not preserved. See Def. Mem. at 18-22. It seems to concede that Smith’s
  statement was created and destroyed, too. Id.


                                                  17
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 18 of 27 PageID# 4233



         The School Board contends C.C.’s statement did not exist because Hogan cannot remember

  which student witnesses recalled which facts, Def. Mem. at 19, but when specifically asked about

  the file that was lost, Hogan testified that there were two statements, C.C. and B.M. See Dkt. 158-

  8 at 72:12-73:8. Without contrary evidence from Defendant, it is reasonable for the Court to infer

  these documents existed and were destroyed along with the other documents that should have been

  preserved.7

         Lastly, the School Board comes up with purported excuses for why these critical

  documents are missing in this case by stating that Oakton’s “administrative team had also turned

  over almost entirely” “in the thirteen months” between the March 2017 incident and Doe’s pre-

  litigation demand letter in April 2018. See Def. Mem. at 5-6. The administrators who were

  involved in this case, Hogan and Taylor and Baranyk, were all employed by the School Board at

  Oakton High School in April and May 2018. Ex. 1. Taylor and Baranyk left Oakton after Doe

  filed her complaint in Court, and Hogan still works at Oakton. Defendant does not explain how

  other employee turnover prior to Doe’s April 2018 pre-suit letter somehow affected the relevant

  documents when there is no record evidence to suggest that these random, unnamed administrators

  had any connection to this case. Nevertheless, the documents are not available to the parties for

  use at trial, whether destroyed or lost. “That distinction bears no relevance to this situation because

  the law views both destruction of evidence and failure to preserve evidence as spoliation.” Jenkins

  v. Woody, Civil Action No. 3:15cv355, 2017 U.S. Dist. LEXIS 9581, at *6 n.29 (E.D. Va. Jan. 21,



  7
          Defendant repeats the incorrect statement that anything C.C. said contemporaneously
  would not be relevant because “so irrelevant was C.C. that neither Doe nor the School Board
  identified him as a person with knowledge, and neither party sought any discovery from him.”
  Def. Mem. at 20. First, Plaintiff did not know which students the school spoke with as part of its
  investigation, so she could not have named him as a person with knowledge in discovery.
  Defendant, of course, did know who it spoke with and should have listed C.C. from the beginning,
  as well as B.M. (neither listed by Defendant as people with knowledge in discovery).
                                                    18
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 19 of 27 PageID# 4234



  2017) (“The parties express disagreement about whether Sheriff Woody destroyed or simply failed

  to preserve the Video Data, regardless of whether he had any duty to preserve it,” an irrelevant

  distinction, with citation to Silvestri) (emphasis in original); see also Victor Stanley, Inc. v.

  Creative Pipe, Inc., 269 F.R.D. 497, 515 n.23 (D. Md. 2010).

             The Magistrate Judge correctly found that the School Board’s excuses did not undo its

  “culpable, negligent conduct,” which “border[ed] on grossly negligent conduct.” Order at 14-15.

      III.      The Spoliated Documents are Plainly Relevant.

             The Magistrate Judge was correct to state that the spoliated documents are “inarguably

  relevant” to this case. See Order at 14; Def. Mem. 24-28. The School Board’s contention to the

  contrary is as shocking today as it was then. The absence of these critical documents and how it

  prejudices Doe is plain. Take, for example, the School Board’s version of the facts as captured in

  its Statement of Undisputed Facts;8 the known circumstances from its perspective, and many of

  those facts—or their absence—would have been reflected in some form in the spoliated

  documents. For example, the School Board’s SUF #14-23, 78-83 are facts that may have been

  undercut by Smith’s written statement; SUF #26, 29, 38, 43-46 are facts that may have been

  undercut by notes Baranyk took of his meetings with A.K. and his teacher, Laura Kelly; SUF #52-

  58, 61, 64 are facts that may have been undermined by Taylor and Banbury’s text message

  correspondence; and SUF #93-97 are facts that may have been contested by facts set forth in C.C.

  and B.M.’s statements. Dkt. #148 at 2-20. In this case, a jury will answer the questions of the




  8
         In each brief Defendant has filed since summary judgment, it was continued to repeat its
  notion that its Statement of Undisputed Facts in its Memorandum in Support of Summary
  Judgment is undisputed by Plaintiff. See, e.g. Def. Mem. at 2 n.1. The Court denied summary
  judgment and found that there are material facts in dispute, Dkt. #167, but nevertheless, Plaintiff’s
  opposition to Defendant’s motion captures a plethora of facts disputing Defendant’s version of
  events. See Dkt. #160 at 1-15.
                                                   19
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 20 of 27 PageID# 4235



  School Board’s knowledge and whether it exhibited deliberate indifference to those facts. Where

  all seven of the destroyed documents would have undermined (or supported) facts regarding what

  the School Board knew of Doe’s sexual assault in March 2017 and the adequacy of its response,

  there is no question these documents were material. The absence of this key evidence is evidence

  of prejudice. The School Board’s contention that the Magistrate Judge needed to spell out how

  each individual document prejudiced Plaintiff after the court articulated with specificity how each

  document was material, Def. Mem. at 24-25, is unsupported by the case law.

         Furthermore, the record supports the Magistrate Judge’s conclusion that the spoliation of

  material documents prejudices Plaintiff. The School Board presumably will argue at trial that its

  “[s]taff and administrators at Oakton received some information about the incident” between Doe

  and Smith, and responded “thoughtfully and promptly,” relying on testimony of school personnel

  more than 30 months’ after the events and after suit has been filed to try to establish that its

  response was not “clearly unreasonable in light of the known circumstances.” See Dkt. #148 at 1,

  28-29; Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 648 (1999). A central issue in this case

  is the substance of the information the School Board received to put it on actual notice of a sexual

  assault and whether a jury may find that its response matched the severity of the situation. The

  prejudice to Plaintiff Doe resulting from the School Board’s failure to preserve the written student

  statements and notes created by school personnel—the best contemporaneous evidence of the

  “known circumstances” of its investigation in March 2017—is clear and grave.

         Contemporaneous documentation is invaluable to a jury weighing the credibility of

  witnesses before it. Kelly testified that she told Baranyk that a student was “forced to” engage in

  sexual activity on the band trip; Baranyk testified that he did not remember speaking with Kelly.

  Baranyk’s contemporaneous notes are lost because of the School Board’s failure to preserve them



                                                  20
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 21 of 27 PageID# 4236



  and are relevant to this action and the School Board’s dispositive motion. A.K. testified that he

  reported a sexual assault to a teacher and three security personnel, which included Baranyk, and

  explicitly told them of a “sexual assault” and it was not consensual; the School Board denied

  A.K.’s report contained such substance. See Dkt. #25 at ¶ 37 (“denies that Student B ‘reported’

  to Ms. Kelly what had happened or who was involved”). Any notes of that meeting are lost because

  of the School Board’s failure to preserve them and are directly relevant to this action. B.M.

  testified that she understood Doe to be reporting a sexual assault and she believed no one who

  spoke with Doe would have thought she was just telling a story of a “sexual encounter;” B.M.’s

  formal statement is lost because the School Board failed to preserve it. Finally, the correspondence

  between Assistant Principal Taylor and Principal Banbury, as well as between Taylor and school

  security personnel, reflected a shocking level of insensitivity and mockery upon learning that a

  student felt forced to engage in sexual activity during the band trip. The spoliation of text messages

  between Taylor and Banbury regarding Doe and Smith are similarly relevant to Doe’s claims. See

  Zbylski v. Douglas Cty. Sch. Dist., 154 F. Supp. 3d 1146, 1171 (D. Colo. 2015) (issuing sanctions

  in Title IX case where “Plaintiff has been deprived of at least contemporaneous notes made by

  Defendant Dierberger that reflected her knowledge of the allegations of misconduct”). Given the

  extraordinary relevance of the documents and the prejudice to Plaintiff from their knowing

  spoliation by Defendant, sanctions were warranted here.

         The D.C. Circuit’s opinion in Talavera v. Shah, 638 F.3d 303 (D.C. Cir. 2011), is

  instructive, despite Defendant’s thin assertion to the contrary. Def. Mem. at 25 n.9. In Talavera,

  the D.C. Circuit found that destroyed interview notes were relevant to a Title VII claim because

  the agency had defended its non-selection of the plaintiff based on her purportedly poor

  performance during an interview. Id. at 312. Just like in Talavera, the School Board relies on its



                                                   21
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 22 of 27 PageID# 4237



  investigation, including its “interviews and credibility assessments of Doe and Smith,” as evidence

  that its response was not clearly unreasonable in light of the known circumstances. Dkt. #148 at

  1. The School Board spoliated Smith and Doe’s statements, as well as the statements or notes

  form other students who were interviewed as part of its investigation and “credibility assessment.”

  These documents speak directly to the School Board’s justification for its response and their

  absence is prejudicial to Doe.

     IV.      The Magistrate Judge’s Sanctions Were Appropriately Tailored to Defendant’s
              Conduct.

           Given the multiple bases—law, regulation, policy, foreseeable litigation—for the School

  Board’s obligation to maintain the destroyed or lost records, the Court may infer a “culpable state

  of mind” or an intent to deprive under Rule 37(e). See, e.g., Ala. Aircraft Indus. v. Boeing Co.,

  319 F.R.D. 730, 746 (N.D. Ala. 2017) (finding circumstantial evidence of an “intent to deprive”

  when the party’s spoliation is “unexplained, blatantly irresponsible behavior”); Moody v. CSX

  Transp., Inc., 271 F. Supp. 3d 410, 431 (W.D.N.Y. 2017) (finding an intent to deprive when

  “defendants allowed the original data on the event recorder to be overwritten, and destroyed or

  recycled Lewandowski’s laptop without ever confirming that the data had been preserved in

  another repository”); Paisley Park Enters. v. Boxill, No. 17-cv-1212 (WMW/TNL), 2019 U.S.

  Dist. LEXIS 34518, at *22 (D. Minn. Mar. 4, 2019) (“There need not be a ‘smoking gun’ to prove

  intent.”) (internal citation omitted). “[A] party’s conscious dereliction of a known duty to preserve

  electronic data is both necessary and sufficient to find that the party ‘acted with the intent to

  deprive another party of the information’s use’ under Rule 37(e)(2). Whether the spoliator

  affirmatively destroys the data, or passively allows it to be lost, is irrelevant; it is the spoliator’s

  state of mind that logically supports the adverse inference.” Ungar v. City of N.Y., 329 F.R.D. 8,

  13 (E.D.N.Y. 2018) (citing Moody, 271 F.Supp.3d at 431).

                                                    22
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 23 of 27 PageID# 4238



         Defendant is cloaking the bad faith standard in a negligence standard to assert that the

  Magistrate Judge’s ruling was contrary to law. Def. Mem. at 24-25; see also Order at 13-15

  (outlining with specificity the School Board’s excuses for the spoliated documents and finding that

  the spoliation was done with culpability). Defendant’s reliance on Vodusek v. Bayliner Marine

  Corporation to rebut the Magistrate Judge’s issuance of an adverse inference is curious given the

  Fourth Circuit’s holding in that case that “[w]e reject the argument that bad faith is an essential

  element of the spoliation rule,” Vodusek, 71 F.3d 148, 156 (4th Cir. 1995), and where the case

  further serves to illustrate how the Magistrate Judge’s assessment of the culpability of Defendant’s

  actions was correct.9 Id.; see also id. (“But when a proponent’s intentional conduct contributes to

  the loss or destruction of evidence, the trial court has discretion to pursue a wide range of responses

  both for the purpose of leveling the evidentiary playing field and for the purpose of sanctioning

  the improper conduct.”) (citing two circuit court cases where sanctions were issued on negligent

  or borderline gross negligent conduct). In Vodusek, the plaintiff and her actors were investigating

  an issue with a boat, and in its investigation, tarnished the boat so that defendant and its expert

  could not further examine it. Id. at 155. When the district court instructed the jury on the spoliation

  of evidence (the boat), the plaintiff objected, arguing that there was no evidence that she, or her

  agents, acted in bad faith in examining the boat; yes, the boat was unavailable, but she did not

  intend for it to be unavailable. Id. In rejecting her argument, the Fourth Circuit explained that,

  while the plaintiff may “be correct in concluding that she and her [agent] did not act in bad faith

  in destroying portions of the boat, she does not dispute that those portions were permanently

  destroyed as part of [her agent’s] deliberative investigative efforts.” Id. at 156. This is the line




  9
         Its citation to Goodman v. Praxiar Services suffers from the same infirmity, particularly
  when the Magistrate Judge explored Goodman in detail in the Order. See Order at 8, 13.
                                                    23
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 24 of 27 PageID# 4239



  between bad faith and culpability. The Magistrate Judge’s decision carefully examines and toes

  to the line, finding that Defendant did not act in bad faith, but that its actions caused the documents

  here to be unavailable, which results in a “culpable state of mind.” See Order at 15.

         “Under existing case law, the nuanced, fact-specific differences among these states of mind

  become significant in determining what sanctions are appropriate.” Victor Stanley, Inc. v. Creative

  Pipe, Inc., 269 F.R.D. 497, 529 (D. Md. 2010) (citing Sampson, 251 F.R.D. at 179 (“Although,

  some courts require a showing of bad faith before imposing sanctions, the Fourth Circuit requires

  only a showing of fault, with the degree of fault impacting the severity of sanctions.”)). Given the

  multiple reasons the documents should have been preserved and the import of the spoliated

  documents, an adverse inference instructing the jury that it “may” – not “must” – infer spoliated

  documents are adverse to the spoliating party is reasonable here. See Jenkins, 2017 U.S. Dist.

  LEXIS 9581, at *39 (granting motion for sanctions where defendant failed to follow its normal

  procedure for storing and preserving data, and as a result, the information was not available in

  discovery); Byrnie v. Town of Cromwell Bd. of Educ., 243 F.3d 93, 108 (2d Cir. 2001) (“even if

  the documents were destroyed days after the search ended and before anyone had wind of Byrnie’s

  ‘concerns,’ Cromwell was still required by federal regulations implementing Title VII and the

  Americans with Disabilities Act to retain all records pertaining to employment decisions for a

  period of two years”); EEOC v. LA Weight Loss, 509 F. Supp. 2d 527, 539 (D. Md. 2007) (where,

  as here, the employer was required by law to retain the employee's records, bad faith that might

  otherwise be required, need not be shown to permit an adverse inference . . . The only other

  requirement is that the party seeking the inference show that the destroyed records were relevant

  to the party’s claim or defense”).




                                                    24
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 25 of 27 PageID# 4240



     V.      Defendant’s Anemic Suggestion that Doe Should Be Sanctioned is Unavailing.

          In its objections to the Magistrate Judge’s Order, for the first time, the School Board request

  that the Court “equally subject [Doe] to sanctions for the relevant documents that she lost and

  destroyed after” March 2017, “if the Court affirms the Magistrate Judge’s conclusion that litigation

  was foreseeable as of March 9, 2017.” Def. Mem. at 17. This completely misapprehends the

  Court’s inquiry; it is the school’s understanding of “reasonably foreseeable litigation” that is

  relevant to the Court’s assessment of Plaintiff’s sanctions motion, not whether Doe or her parents

  were contemplating litigation. See Silvestri v. GMC, 271 F.3d 583, 591 (4th Cir. 2001); Jenkins

  v. Woody, Civil Action No. 3:15cv355, 2017 U.S. Dist. LEXIS 9581, at *14, 19-20 (E.D. Va. Jan.

  21, 2017). While Doe and her parents were distressed and focused on Doe’s wellbeing, potential

  litigation was at the forefront of the School Board’s mind from the very beginning of its

  “investigation,” as reflected by Baranyk’s own comments to Doe. The School Board’s casual

  suggestion that Doe and her father spoliated is unsupported by their cited record evidence and is

  belied by the more than 4,000 pages of documents produced by Doe in discovery, including

  thousands of text messages (over 550 pages). See, e.g., Dkt. #163-11 (“Q. Okay. Before the case

  was filed, did anybody instruct you not to delete any e-mails about her education at Oakton? . . .

  A. I can’t remember the timing, but at one point I was told not to delete e-mails to teachers.”). The

  only specific documents the School Board suggests Doe spoliated are messages sent via SnapChat

  See Def. Mem. at 18 n.7 (characterizing the documents as text messages, with a footnote clarifying

  they were sent via SnapChat). It is frivolous to suggest that Doe spoliated because she failed to

  save messages in SnapChat, an application designed to automatically delete material once it is

  opened and did not always allow users to screenshot or save material (which now can be done, but




                                                    25
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 26 of 27 PageID# 4241



  still cannot be done without notifying the sending party that the receiver attempted to permanently

  capture the information).

                                          CONCLUSION

         The Magistrate Judge’s Order is far from “clearly erroneous” or “contrary to law.”

  Defendant’s Rule 72(a) objections fail to undermine the Magistrate Judge’s well-reasoned,

  detailed, and thorough Order granting Plaintiff’s Motion for Sanctions. The Order should be

  upheld and Defendant’s objections overruled.

  Date: July 17, 2019                            Respectfully submitted,

                                                 ATES LAW FIRM, P.C.

                                                 /s/ John R. Ates________
                                                 John R. Ates (VSB #71697)
                                                 1800 Diagonal Road, Suite 600
                                                 Alexandria, Virginia 22314
                                                 703-647-7501 (tel)
                                                 703-229-6430 (fax)
                                                 j.ates@ateslaw.com

                                                 PUBLIC JUSTICE, P.C.

                                                 /s/ Adele P. Kimmel________
                                                 Adele P. Kimmel (admitted pro hac vice)
                                                 1620 L Street NW, Suite 630
                                                 Washington, DC 20036
                                                 (202) 797-8600 (tel)
                                                 (202) 232-7203 (fax)
                                                 akimmel@publicjustice.net

                                                 CORREIA & PUTH, PLLC

                                                 /s/ Linda M. Correia________
                                                 Linda M. Correia (admitted pro hac vice)
                                                 Lauren A. Khouri (admitted pro hac vice)
                                                 1400 16th Street NW, Suite 450
                                                 Washington, D.C. 20036
                                                 (202) 602-6500 (tel)
                                                 (202) 602-6501 (fax)
                                                 lcorreia@correiaputh.com

                                                  26
Case 1:18-cv-00614-LO-MSN Document 235 Filed 07/17/19 Page 27 of 27 PageID# 4242



                                              lkhouri@correiaputh.com

                                              Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, I filed the foregoing using the CM/ECF system,
  which will send electronic notice of this filing to Defendant’s counsel of record:

         Sona Rewari
         Andrea Calem
         Hunton Andrews Kurth LLP
         2200 Pennsylvania Avenue, NW
         Washington, DC 20037
         srewari@huntonak.com
         ACalem@huntonak.com
         Counsel for Defendant
                                              /s/ John R. Ates________
                                              John R. Ates (VSB #71697)




                                              27
